Citation Nr: 0109557	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for the cause of the veteran's death and if so, 
whether that claim may be granted.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had verified active duty from August 1950 to 
March 1952 and from June 1955 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in January 2000 which denied, inter alia, service 
connection for the cause of the veteran's death, and found 
the appellant was not entitled to DIC benefits under 1318.  

The claim regarding appellant's entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 will be addressed in the Remand 
portion of this document.  


FINDINGS OF FACT 

1.  All relevant evidence necessary to a fair resolution of 
the attempt to reopen the claim of entitlement to service 
connection for the cause of the veteran's death has been 
obtained and associated with the claims folder.  

2.  The Board's unappealed March 1, 1999, decision which 
denied service connection for the cause of the veteran's 
death, is final.  

3.  The evidence received subsequently is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

CONCLUSION OF LAW

Evidence received since the Board's unappealed March 1, 1999, 
decision is new and material, and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. §§ 1310, 5108 (West 
1991); 38 C.F.R. §§ 3.312, 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran upon whose service this claim is based served on 
active duty for more than 18 years between August 1950 and 
May 1972.  The appellant asserts the disabilities that had 
been adjudicated service-connected prior to the veteran's 
death on November 23, 1995, caused or contributed to, or 
rendered him materially less capable of resisting the effects 
of, the other diseases or injury primarily causing death, and 
asserts the veteran's death should be found service-connected 
under 38 U.S.C.A. § 1310.  In the alternative she argues that 
she is entitled to DIC benefits under 38 U.S.C.A. § 1318.  In 
its March 1, 1999, decision the Board denied service 
connection for the cause of death because the evidence did 
not support the appellant's assertion that the veteran's 
death was etiologically related to or caused by military 
service.  The appellant did not appeal that decision to the 
United States Court of Appeals for Veterans Claims.  

The law provides that the death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  Id.  A disability is a contributory cause of 
death if it contributed substantially or materially to the 
cause of death, combined to cause death, or lent assistance 
to producing death.  38 C.F.R. § 3.312(c).  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed it may not thereafter be reopened and allowed and 
a claim based upon the same factual basis may not be 
considered.  38 C.F.R. § 20.1105.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2000).  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).   

The Board notes that at the time of death the following 
disabilities had been found service-connected by the 
Secretary:  total left hip replacement, rated 100 percent 
disabling from August 18, 1991; and bilateral hearing loss 
with otitis media, rated 100 percent disabling from July 15, 
1992.  The veteran had also been found entitled to special 
monthly compensation for loss of use of left lower extremity 
from August 18, 1991, and for bilateral deafness from July 
15, 1992; entitlement to automobile and adaptive equipment 
had also been established.  

Following the Board's March 1999 denial of service 
connection, in November 1999 the appellant submitted new 
evidence, including a statement dated in September 1999 from 
Dr. Reddy in which he reported having treated the veteran for 
many years.  He opined that the veteran's hip disability and 
hearing loss caused a great deal of stress for the veteran, 
and that the veteran subsequently suffered a heart attack 
"as a result of this."  He added:  "I do feel his heart 
condition was a service related injury due to the stress and 
anxiety of his primary disabilities."  

To summarize, the newly submitted evidence shows for the 
first time medical evidence that the veteran's service-
connected disabilities were principal or contributory causes 
of his death.  Accordingly, the Board finds that this 
evidence is new and material and the claim has been reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been submitted, the petition 
to reopen the claim of entitlement to service connection for 
the cause of the veteran's death is granted.  


REMAND

The appellant contends that the veteran's service-connected 
disabilities contributed to his death, and seeks service 
connection for that death.  She also argues that his service-
connected disabilities rendered him totally disabled from the 
date he left active duty in May 1972, therefore seeking to 
establish entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  The Supplemental Medical Certification signed by the 
veteran's physician, Dr. Reddy, in November 1999, reports 
that the immediate cause of death on November 23, 1995, was 
arteriosclerotic heart disease-cardiac arrest due to or as a 
consequence of cardia dysrhythmia due to or as a consequence 
of "service connected."  

There have been significant changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

With respect to the aspect of the claim involving DIC 
benefits under 38 U.S.C.A. § 1318, such benefits shall be 
paid to a deceased veteran's surviving spouse in the same 
manner as if his death were service connected, assuming his 
death was not caused by his own willful misconduct, if (1) he 
was continuously rated totally disabled for 10 or more years 
immediately preceding death; (2) he was continuously rated 
totally disabled for five or more years immediately preceding 
death if also so rated at the date of discharge; (3) he would 
have been entitled to receive such compensation but for clear 
and unmistakable error in previous final RO or Board 
decisions; or (4) he would have been "hypothetically entitled 
to receive" total disability compensation at the time of his 
death but was not receiving it for some reason.  38 C.F.R. § 
3.22(a).  See Cole v. West, 13 Vet. App. 268, 278-79 (1999); 
Marso v. West, 13 Vet. App. 260 (1999); Wingo v. West, 11 
Vet. App. 307 (1998); Carpenter v. Gober, 11 Vet. App. 140 
(1998) (creating a new basis for recovery under section 1318, 
allowing appellant to demonstrate that veteran could 
hypothetically have been entitled to receive a different 
decision (ultimately leading to total disability) based on 
then applicable law and the evidence in the claims file or in 
VA custody prior to veteran's death).  

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22(a) 
and added other provisions relevant to this claim.  Those 
amendments more specifically defined the phrase "entitled to 
receive."  38 C.F.R. § 3.22 (2000).  The RO did not consider 
the appellant's claim in light of the newly revised 
regulation, and denied the claim because the 100 percent 
rating had not been in effect for the five years immediately 
after service, nor had it been in effect for 10 years 
preceding death.  Where a law or regulation changes after the 
claim has been filed or before the administrative process has 
been concluded, as is the case here, the version most 
favorable to the appellant applies.  Karnas; DeSousa v. 
Gober, 10 Vet. App. 461 (1997) (VA must fully adjudicate 
claim under old and new versions to determine which is more 
favorable).  As the claims are remanded, the RO should 
readjudicate the claims in light of the above considerations.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left hip 
replacement and bilateral hearing loss 
with otitis media since service.  After 
securing the necessary release(s), the RO 
should obtain those records not already 
in the claims folder.

2.  The RO is requested to refer the 
claims file to an appropriate medical 
specialist.  The physician is requested 
to review the claims file, including the 
September 1999 statement from Dr. Reddy.  
Based on a comprehensive review of the 
record, the physician should proffer a 
opinion, with supporting analysis, as to 
whether it is at least as likely as not 
that a disability that was incurred in or 
aggravated by service caused, contributed 
to or aggravated the veteran's death or 
the reported causes of the veteran's 
death, or contributed substantially or 
materially to the cause of death, 
combined to cause death, or lent 
assistance to producing death.  All 
findings must be reported in detail, and 
the rationale for any opinion expressed 
should be provided.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
the appellant's entitlement to service 
connection for the cause of the veteran's 
death and for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318, which 
adjudication must address the 
"hypothetically entitled to receive" 
claim.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Claimant responsibility
VCAA requires VA to make reasonable 
efforts to assist the claimant in 
obtaining evidence necessary to 
substantiate the claim.  VCAA, to be 
codified at § 5103A (a).  However, it is 
ultimately the claimant's responsibility 
to present and support a claim for 
benefits.  VCAA, to be codified at 
§ 5107(a).  If the claimant can obtain or 
generate evidence in support of the 
claim, she must submit it to the RO.  If 
the claimant knows of evidence which the 
RO could reasonably obtain or generate in 
support of the claim, she must notify the 
RO and request assistance in obtaining 
the evidence.  

This case requires VA to evaluate medical 
opinions.  The appellant is notified that 
in assessing medical evidence, the 
failure of the physician to provide a 
basis for his opinion goes to the weight 
or credibility of the evidence in the 
adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for 
assessing the probative value of a 
medical opinion are the physician's 
access to the claims file and the 
thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  In some cases, the 
physician's special qualifications or 
expertise in the relevant medical 
specialty or lack thereof may be a 
factor.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

